Appeal from a judgment of the Niagara County Court (Peter L. Broderick, Sr., J.), rendered September 25, 2003. The judgment convicted defendant, upon his plea of guilty, of sexual abuse in the first degree, attempted sexual abuse in the first degree and sexual abuse in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed (see People v Hidalgo, 91 NY2d 733, 737 [1998]). Present—Pigott, Jr., P.J., Kehoe, Smith, Lawton and Hayes, JJ.